Citation Nr: 0724056	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  05-24 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for hypertension.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from May 1969 to May 1995.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2004 by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas, 
Regional Office (RO).

The issues of service connection for hearing loss and 
hypertension (the claim for hypertension hereby reopened) are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service connection for hypertension was previously denied 
in October 1995.

2.  There is new evidence presented since October 1995 that 
relates to an unestablished fact necessary to substantiate 
the claim.


CONCLUSION OF LAW

1.  The October 1995 RO decision denying a claim for service 
connection for hypertension is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (1995).  

2.  Evidence received since October 1995 is new and material, 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In April 2004, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and Kent v. 
Nicholson, 20 Vet. App. 1 (2006), for the request to reopen 
and the underlying claim for service connection.  Although 
the veteran was not provided with notice of the disability 
rating and effective date regulations, because the decision 
below reopens and remands the claim, the VA will have the 
opportunity to amend any errors as to notice.  Consequently, 
there is no further need to discuss compliance with the 
duties to notify and assist.

Service connection for hypertension was denied in October 
1995 due, in part, to lack of evidence of a current 
diagnosis.  The October 1995 decision denying service 
connection for hypertension is final based on the evidence 
then of record.  38 U.S.C.A. § 7105(c) (West 1991); 38. 
C.F.R. §§ 3.104, 20.302, 20.1103 (1995).  A claim will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).  New 
evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).  

Evidence presented for this claim includes medical records 
reporting diagnoses of hypertension.  This evidence is new 
and material, in that it was previously unseen, it relates to 
an unestablished fact necessary to substantiate the claim, 
namely the existence of a current disability, and it raises a 
reasonable possibility of substantiating the claim.  
Consequently, the claim is reopened.   

ORDER

New and material evidence has been received; the claim for 
service connection for hypertension is reopened and, to that 
extent only, the appeal is granted.


REMAND

The October 1968 service entrance examination record reports 
blood pressure readings of 144/100, 140/92, 136/88, 118/80, 
130/86, and 146/94, with a diagnosis of hypertension.  
Service medical records do not report treatment for 
hypertension, or a diagnosis of hypertension, but the records 
do indicate numerous elevated blood pressure readings.  
Hypertension is not diagnosed again until 1999.  Based on the 
entrance exam findings, a VA examination is needed to 
determine if the veteran's hypertension increased in severity 
during service, and if so, whether such increase was clearly 
and unmistakably the result of natural progress.  See 38 
U.S.C.A. § 5103A(d).  

A VA examination is also needed for the claim of service 
connection for hearing loss.  Impaired hearing will be 
considered a disability for VA purposes when the auditory 
thresholds in any of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz (Hz) are 40 decibels or more; or when the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Treatment records, to include service medical 
records, report findings of hearing loss, but the audiogram 
results do not meet the requirements of 38 C.F.R. § 3.385.  
The most recent audiogram of record is dated in 1997, 
however, and on his Form 9, the veteran asserted that he was 
provided hearing aids by the VA.  See also April 2006 Travel 
Board hearing transcript.  Based on the evidence of current 
hearing aid use and the date of the last audiogram, a VA 
examination is needed to determine if the veteran has a 
current hearing impairment, as defined by 38 C.F.R. § 3.385, 
and, if so, whether it is related to the veteran's in-service 
noise exposure.  

Accordingly, the case is REMANDED for the following action:

1. Obtain VA audiology records.

2.  Schedule the veteran for a VA 
audiological exam to determine if the 
veteran has hearing loss, as defined by 
VA regulations.  If hearing loss is 
diagnosed, the examiner should state 
whether it is at least as likely as not 
(i.e. to at least a 50-50 degree of 
probability) that the hearing loss is 
related to in-service noise exposure or 
other disease or injury in service, to 
include exposure from working on the 
flight lines.  All testing deemed 
necessary by the examiner should be 
performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the 
report.

3.  Obtain an opinion from a VA examiner 
as to whether hypertension increased in 
severity during service and, if so, 
whether such increase was clearly and 
unmistakably the result of natural 
progress.  The examiner is requested to 
provide a rationale for the opinion, to 
include review of the evidence at service 
entrance, during service, and after 
service.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the 
report.

4.  The RO should then review all 
additional evidence which is added to the 
claims file and determine whether the 
claims may now be granted.  The decisions 
should be made on the merits of the 
claims.  If the benefits sought on appeal 
remain denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


